                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                    LONDON

LAMONT L. WARREN,                                CIVIL ACTION NO. 6:19-78-KKC-EBA
      Plaintiff,


                                                         OPINION AND ORDER
v.


UNITED STATES OF AMERICA,
      Defendant.



                                        *** *** ***

       This matter is before the Court on the Magistrate Judge’s Recommended Disposition.

(DE 109.) After initial screening under 28 U.S.C. §§ 1915 and 1915A, the Court dismissed

all of Plaintiff Lamont L. Warren’s claims, except for certain FTCA claims against Defendant.

(DE 27 at 13.) The Court set the deadline for joining parties or amending pleadings as May

21, 2020. (DE 54 at 1.) On April 14, 2020, Plaintiff filed a motion that the Court construed

as a motion for leave to file an amended complaint. (DE 66.) The Magistrate Judge issued a

Recommended Disposition, recommending that the Court deny the motion. (DE 80 at 5.) The

Court adopted the recommendation and denied the motion. (DE 82 at 2.) On April 15, 2021—

after the deadline for filing amended complaints and without leave from the Court—Plaintiff

filed another amended complaint essentially identical to the one filed in his first motion to

amend his complaint. (DE 106.) The Magistrate Judge also construed that motion as a

motion for leave to file an amended complaint and issued a Recommended Disposition that

recommended that the Court deny the motion. (DE 109 at 4.) Fifteen days later, Plaintiff

filed an objection to the Recommended Disposition. (DE 110.)



                                             1
       The Recommended Disposition finds several flaws with Plaintiff’s motion. For one,

Plaintiff’s motion is untimely, and he has failed to show good cause for his tardiness or lack

of prejudice to Defendant. (DE 109 at 2-3.) Further, the Recommended Disposition concludes

that even if Plaintiff could show good cause or lack of prejudice, his amendment would be

futile, as his claims are subject to dismissal.    (Id. at 3-4.)   This is because Plaintiff’s

allegations are “vague and conclusory,” and he has not otherwise exhausted his

administrative remedies as to the defendants that he seeks to add. (Id. at 3.) After review

of the record, the Court agrees with the Recommended Disposition’s analysis. Plaintiff’s

response to the Recommended Disposition is largely unintelligible and fails to offer any sound

argument in opposition to the Magistrate Judge’s findings.

       Accordingly, the Court hereby ORDERS as follows:

       1. The Recommended Disposition (DE 109) is ADOPTED as the Court’s opinion; and

       2. Plaintiff’s motion to amend his complaint (DE 106) is DENIED.

       Dated June 24, 2021




                                              2
